 



RATIFICATION AND AMENDMENT AGREEMENT
     THIS RATIFICATION AND AMENDMENT AGREEMENT (this “Ratification Agreement”),
dated as of August 8, 2005, is by and among Anchor Glass Container Corporation,
a Delaware corporation, as debtor and debtor-in-possession (“Debtor”), the
financial institutions from time to time party thereto as lenders (each
individually, a “Lender” and collectively, the “Lenders”), and Wachovia Capital
Finance Corporation (Central), an Illinois corporation, in its capacity as agent
(in such capacity, “Agent”) for the Lenders.
W I T N E S S E T H:
     WHEREAS, Debtor has commenced a case under Chapter 11 of Title 11 of the
United States Code in the United States Bankruptcy Court for the Middle District
of Florida and Debtor has retained possession of its assets and is authorized
under the Bankruptcy Code (as hereinafter defined) to continue the operation of
its businesses as debtor-in-possession;
     WHEREAS, prior to the commencement of the Chapter 11 Case (as hereinafter
defined), Agent and Lenders made loans and advances to Debtor (as hereinafter
defined) secured by certain assets and properties of Debtor as set forth in the
Existing Financing Agreements (as hereinafter defined);
     WHEREAS, the Bankruptcy Court (as hereinafter defined) has entered a
Financing Order (as hereinafter defined) pursuant to which Agent and Lenders may
make post-petition loans, advances and other financial accommodations to Debtor
secured by certain assets and properties of Debtor as set forth in the Financing
Order and the Financing Agreements;
     WHEREAS, the Financing Order provides that as a condition to the making of
such post-petition loans, advances and other financial accommodations, Debtor
shall execute and deliver this Ratification Agreement;
     WHEREAS, Debtor desires to reaffirm its obligations pursuant to the
Existing Financing Agreements and acknowledge its continuing liabilities to
Agent and Lenders thereunder in order to induce Agent and Lenders to make such
post-petition loans and advances to Debtor; and
     WHEREAS, Debtor has also requested that Agent and Lenders make
post-petition loans to Debtor and make certain amendments to the Loan Agreement
(as hereinafter defined), and Agent and Lenders are willing to do so subject to
the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent and Debtor,
mutually covenant, warrant and agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS
     1.1 Additional Definitions. As used herein, the following terms shall have
the respective meanings given to them below and the Existing Financing
Agreements (as defined herein) shall be deemed and are hereby amended to
include, in addition and not in limitation, each of the following definitions:
          (a) “Bankruptcy Code” shall mean the United States Bankruptcy Code,
being Title 11 of the United States Code as enacted in 1978, as the same has
heretofore been or may hereafter be amended, recodified, modified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
          (b) “Bankruptcy Court” shall mean the United States Bankruptcy Court
for the Middle District of Florida or the United States District Court for the
Middle District of Florida or any other court having jurisdiction over the
Chapter 11 Case from time to time.
          (c) “Budget” shall mean the initial budget delivered to Agent and
attached as Exhibit A hereto setting forth the Projected Information (as such
term is defined in Section 5.3 hereof) for the periods covered thereby, or any
subsequent or amended budget, satisfactory in form and substance to Agent,
setting forth Projected Information for any such period or any subsequent period
or periods.
          (d) “Debtor” shall mean Anchor Glass Container Corporation, a Delaware
corporation, as debtor and debtor-in-possession, and its successors and assigns
(including, without limitation, any trustee or other fiduciary hereafter
appointed as its legal representative or with respect to the property of the
estate of such corporation whether under Chapter 11 of the Bankruptcy Code or
any subsequent Chapter 7 case and its successor upon conclusion of the
Chapter 11 Case of such corporation).
          (e) “Collateral” shall mean, collectively, the Pre-Petition Collateral
and the Post-Petition Collateral.
          (f) “Chapter 11 Case” shall mean the Chapter 11 case of Debtor,
referred to as In re: Anchor Glass Container Corporation, Case
No. 8:05-bk-15606, pending in the Bankruptcy Court.
          (g) “Existing Financing Agreements” shall mean the Financing
Agreements (as defined in the Loan Agreement) as in effect immediately prior to
the Petition Date.
          (h) “Financing Agreements” shall mean, collectively, the Loan
Agreement and the other Existing Financing Agreements, together with all
supplements, agreements, notes, documents, instruments and guarantees at any
time executed or delivered in connection therewith or related thereto, as all of
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (i) “Financing Order” shall mean, collectively, the Interim Financing
Order, the Permanent Financing Order and such other orders relating thereto or
authorizing the granting of credit by Agent to Debtor on an emergency, interim
or permanent basis pursuant to Section

2



--------------------------------------------------------------------------------



 



364 of the Bankruptcy Code as may be issued or entered by the Bankruptcy Court
in the Chapter 11 Case.
          (j) “Interim Financing Order” shall have the meaning ascribed thereto
in Section 10(g) hereof.
          (k) “Loan Agreement” shall mean the Loan and Security Agreement, dated
August 30, 2002 by and among Agent, Bank of America, N.A., as documentation
agent, General Electric Capital Corporation, as lead bookrunner and syndication
agent , Lenders party thereto and Debtor, together with Amendment No. 1 to Loan
and Security Agreement, dated as of December 31, 2002, Amendment No. 2 Loan and
Security Agreement, dated as of February 7, 2003, Amendment No. 3 to Loan and
Security Agreement, dated as of July 25, 2003, Amendment No. 4 to Loan and
Security Agreement, dated as of November 4, 2004, and Amendment No. 5 to Loan
and Security Agreement, dated as of February 14, 2005, as amended by this
Ratification Agreement, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
          (l) “Permanent Financing Order” shall have the meaning ascribed
thereto in Section 10(h) hereof.
          (m) “Petition Date” shall mean the date of the commencement of the
Chapter 11 Case.
          (n) “Post-Petition Collateral” shall mean, collectively, all now
existing or hereafter acquired personal property of Debtor’s estate, wheresoever
located, of any kind or nature, upon which Agent is granted a security interest
or lien pursuant to the Financing Agreements or the Financing Order or any other
order entered or issued by the Bankruptcy Court, and shall include, without
limitation, all of the following property of Debtor:
               (i) all of the Collateral (as defined in the Loan Agreement);
               (ii) all Accounts;
               (iii) all general intangibles, including, without limitation, all
Intellectual Property;
               (iv) all goods, including, without limitation, all Inventory;
               (v) all chattel paper, including, without limitation, all
tangible and electronic chattel paper;
               (vi) all instruments, including, without limitation, all
promissory notes;
               (vii) all documents;
               (viii) all deposit accounts;

3



--------------------------------------------------------------------------------



 



               (ix) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
               (x) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including, without limitation, (A) rights
and remedies under or relating to guaranties, contracts of suretyship, letters
of credit and credit and other insurance related to the Collateral, (B) rights
of stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (C) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (D) deposits by and property of account
debtors or other persons securing the obligations of account debtors;
               (xi) all (A) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (B) monies, credit balances,
deposits and other property of Debtor now or hereafter held or received by or in
transit to Agent or its affiliates or at any other depository or other
institution from or for the account of Debtor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;
               (xii) all commercial tort claims;
               (xiii) to the extent not otherwise described above, all
Receivables;
               (xiv) all Records;
               (xv) all products and proceeds of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to or destruction of or other involuntary conversion of any kind or
nature of any or all of the other Collateral; and
               (xvi) all claims and causes of action against third parties
(including claims of the Debtor under Sections 542, 544, 545, 547, 548, 549, 550
and 553 of the Bankruptcy Code) and all monies and other property of any kind
received therefrom, and all monies and other property of any kind recovered by
or on behalf of the Debtor’s estate.
          (o) “Post-Petition Obligations” shall mean all now existing and
hereafter arising loans, advances, letter of credit accommodations, debts,
obligations, liabilities, covenants and duties of Debtor to Agent and Lenders
and their affiliates of every kind and description, however evidenced, whether
direct or indirect, absolute or contingent, joint or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
arising on and after the Petition Date and whether arising on or after the
conversion or dismissal of the Chapter 11 Case, or before, during and after the
confirmation of any plan of reorganization in the Chapter 11 Case, and whether
arising under or related to the Loan Agreement, this Ratification Agreement, the
other Financing Agreements, the Financing Orders, by operation of law or
otherwise, and whether incurred by Debtor as principal, surety, endorser,
guarantor or otherwise and including, without limitation, all principal,
interest, financing charges, letter of credit fees, unused line fees, servicing
fees, line increase fees, early termination fees, DIP facility fees, other fees,

4



--------------------------------------------------------------------------------



 



commissions, costs, expenses and attorneys’, accountants’ and consultants’ fees
and expenses of Agent incurred in connection with any of the foregoing. Without
limiting the generality of the foregoing, the term “Post-Petition Obligations”
shall include, without limitation, all obligations liabilities and indebtedness
arising from or in connection with any Bank Products.
          (p) “Pre-Petition Collateral” shall mean all “Collateral” as such term
is defined in the Loan Agreement and all other security for the Pre-Petition
Obligations as provided in the Existing Financing Agreements immediately prior
to the Petition Date.
          (q) “Pre-Petition Obligations” shall mean all loans, advances, letter
of credit accommodations, debts, obligations, liabilities, indebtedness,
covenants and duties of Debtor to Agent and Lenders and their affiliates of
every kind and description, however evidenced, whether direct or indirect,
absolute or contingent, joint or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, arising before the Petition
Date and whether arising under or related to the Existing Financing Agreements,
by operation of law or otherwise and whether incurred by Debtor as principal,
surety, endorser, guarantor or otherwise and including, without limitation, all
principal, interest, financing charges, letter of credit fees, unused line fees,
servicing fees, line increase fees, early termination fees, other fees,
commissions, costs, expenses and attorneys, accountants and consultants fees and
expenses incurred in connection with any of the foregoing. Without limiting the
generality of the foregoing, the term “Pre-Petition Obligations” shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with any Bank Products (as defined in the Loan Agreement).
          (r) “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of Debtor: (i) all Accounts; (ii) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (iii) all
payment intangibles of Debtor; (iv) letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Debtor or
otherwise in favor of or delivered to Debtor in connection with any Account; or
(v) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to Debtor, whether from
the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Debtor or to or for the benefit of any
third person (including loans or advances to any affiliates or subsidiaries of
Debtor) or otherwise associated with any Accounts, Inventory or general
intangibles of Debtor (including, without limitation, choses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
such Debtor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to Debtor from any Plan or other
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which Debtor is a beneficiary).
     1.2 Amendments to Definitions in Financing Agreements.

5



--------------------------------------------------------------------------------



 



          (a) All references to the term “Collateral” in any of the Existing
Financing Agreements or any other term referring to the security for the
Pre-Petition Obligations shall be deemed and each such reference is hereby
amended to include, without limitation, the Pre-Petition Collateral and the
Post-Petition Collateral.
          (b) All references to Debtor, including, without limitation, to the
term “Borrower” in any of the Existing Financing Agreements shall be deemed and
each such reference is hereby amended to mean and include the Debtor as defined
herein, and its successors and assigns (including any trustee or other fiduciary
hereafter appointed as its legal representative or with respect to the property
of the estate of such corporation whether under Chapter 11 of the Bankruptcy
Code or any subsequent Chapter 7 case and its successor upon conclusion of the
Chapter 11 Case of such corporation).
          (c) All references to the term “Financing Agreements” in any of the
Existing Financing Agreements, shall be deemed and each such reference is hereby
amended to include, in addition and not in limitation, this Ratification
Agreement, all of the Existing Financing Agreements, as ratified, assumed and
adopted by Debtor pursuant to the terms hereof, as amended and supplemented
hereby, and the Financing Order, as each of the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
          (g) All references to the term “Loan Agreement” in any of the Existing
Financing Agreements and the Financing Agreements, shall be deemed and each such
reference is hereby amended to mean the Loan Agreement, as defined herein and
amended hereby, and ratified, assumed and adopted by Debtor pursuant to the
terms hereof and the Financing Order, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
          (h) All references to the term “Material Adverse Effect” and “material
adverse change” in this Ratification Agreement and in any of the Existing
Financing Agreements shall be deemed and each reference is amended to add at the
end of such term the following: “provided, that, the commencement of the
Chapter 11 Case shall not constitute a Material Adverse Effect or material
adverse change”.
          (i) All references to the term “Obligations” in this Ratification
Agreement and in any of the Existing Financing Agreements and the Financing
Agreements shall be deemed and each such reference in the Existing Financing
Agreements is hereby amended to include, without limitation, the Pre-Petition
Obligations and the Post-Petition Obligations.
     1.3 Interpretation.
          (a) For purposes of this Ratification Agreement, unless otherwise
defined or amended herein, including, but not limited to, those terms used
and/or defined in the recitals hereto, all terms used herein shall have the
respective meanings assigned to such terms in the Loan Agreement.
          (b) All references to the terms “Lender”, “Agent”, “Borrower”,
“Debtor” or any other person pursuant to the definitions in the recitals hereto
or otherwise shall include its or their respective successors and assigns.

6



--------------------------------------------------------------------------------



 



          (c) All references to any term in the singular shall include the
plural and all references to any term in the plural shall include the singular.
          (d) All terms not specifically defined herein which are defined in the
UCC shall have the meaning set forth therein, except that the term “Lien” or
“lien” shall have the meaning set forth in § 101(37) of the Bankruptcy Code.
SECTION 2. ACKNOWLEDGMENT
     2.1 Pre-Petition Obligations. Debtor, hereby acknowledges, confirms and
agrees that Debtor is indebted to Agent and Lenders for the Pre-Petition
Obligations, as of August 8, 2005, in the aggregate principal amount of not less
than $81,467,463, consisting of (a) Loans made pursuant to the Existing
Financing Agreements in the principal amount of not less than $67,267,346,
together with all interest accrued and accruing thereon and (b) Letter of Credit
Accommodations in the amount of not less than $14,200,117, together with
interest accrued and accruing thereon, and in each of the foregoing clauses
(a) and (b), together with costs, expenses, fees (including, without limitation,
attorneys’ fees and legal expenses) and all other charges now or hereafter owed
by Debtor to Agent and Lenders, all of which are unconditionally owing by
Debtor, without offset, defense or counterclaim of any kind, nature and
description whatsoever.
     2.2 Acknowledgment of Security Interests and Liens. Debtor, hereby
acknowledges, confirms and agrees that Agent and Lenders have and shall continue
to have valid, enforceable and perfected first priority and senior security
interests in and liens upon all Pre-Petition Collateral heretofore granted by
Debtor to Agent and Lenders pursuant to the Existing Financing Agreements as in
effect immediately prior to the Petition Date to secure all of the Obligations,
as well as valid and enforceable first priority and senior security interests in
and liens upon all Post-Petition Collateral granted to Agent and Lenders under
the Financing Order or hereunder or under any of the other Financing Agreements
or otherwise granted to or held by Agent or any Lender, in each case, subject
only to the liens and encumbrances expressly permitted by the Loan Agreement and
any other liens or encumbrances expressly permitted by the Financing Order that
may have priority over the liens in favor of Agent and Lenders.
     2.3 Binding Effect of Documents. Debtor, hereby acknowledges, confirms and
agrees that: (a) each of the Existing Financing Agreements to which Debtor is a
party has been duly executed and delivered to Agent by Debtor and each is in
full force and effect as of the date hereof, (b) the agreements and obligations
of Debtor contained in the Existing Financing Agreements constitute the legal,
valid and binding obligations of Debtor enforceable against Debtor in accordance
with their respective terms and Debtor has no valid defense, offset or
counterclaim to the enforcement of such obligations, and (c) Agent and Lenders
are and shall be entitled to all of the rights, remedies and benefits provided
for in the Financing Agreements and the Financing Order.
SECTION 3. ADOPTION AND RATIFICATION
     3.1 Debtor, hereby (a) ratifies, assumes, adopts and agrees to be bound by
the Existing Financing Agreements, as modified by this Ratification Agreement,
and (b) agrees to pay all of the Pre-Petition Obligations in accordance with the
terms of the Existing Financing

7



--------------------------------------------------------------------------------



 



Agreements, as modified by this Ratification Agreement and the Financing Order.
All of the Existing Financing Agreements, as modified by this Ratification
Agreement and this Financing Order, are hereby incorporated herein by reference,
and hereby are and shall be deemed adopted and assumed in full by Debtor, as a
debtor and debtor-in-possession, and considered as agreements among Debtor,
Agent and Lenders.
     3.2 Debtor, hereby ratifies, restates, affirms and confirms all of the
terms and conditions of the Existing Financing Agreements, as amended and
supplemented pursuant hereto and the Financing Order, and Debtor agrees to be
fully bound, as a debtor and debtor-in-possession, by the terms of the Financing
Agreements to which Debtor is a party.
SECTION 4. GRANT OF SECURITY INTEREST
     As collateral security for the prompt performance, observance and payment
in full of all of the Obligations (including, without limitation, the
Pre-Petition Obligations and the Post-Petition Obligations), Debtor, as a debtor
and debtor-in-possession, hereby grants, pledges and assigns to Agent for itself
and the ratable benefit of Lenders, and also confirms, reaffirms and restates
the prior grant to Agent for itself and the ratable benefit of Lenders of,
continuing security interests in and liens upon, and rights of setoff against,
all of the Collateral.
SECTION 5. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by Debtor to Agent and Lenders, whether pursuant
to the Financing Agreements or otherwise, and not in limitation thereof, Debtor
hereby represents, warrants and covenants to Agent and Lenders the following
(which shall survive the execution and delivery of this Ratification Agreement),
the truth and accuracy of which, or compliance with, to the extent such
compliance does not violate the terms and provisions of the Bankruptcy Code,
shall be a continuing condition of the making of loans by Agent and Lenders:
     5.1 Financing Order. The Financing Order has been duly entered, is valid,
subsisting and continuing and has not been vacated, modified, reversed on
appeal, or vacated or modified by any order of the Bankruptcy Court (other than
as consented to by Agent and Lenders) and is not subject to any pending appeal
or stay.
     5.2 Use of Proceeds. All Loans and other credit accommodations provided by
Agent and Lenders to Debtor pursuant to the Financing Orders, the Loan Agreement
or otherwise, shall be used by Debtor for general operating and working capital
purposes in the ordinary course of business of Debtor in accordance with the
Budget pursuant to Section 5.3. Unless authorized by the Bankruptcy Court and
approved by Agent in writing, no portion of any administrative expense claim or
other claim relating to the Chapter 11 Case shall be paid with the proceeds of
such Loans and other credit accommodations provided by Agent and Lenders to
Debtor, other than those administrative expense claims and other claims relating
to the Chapter 11 Case directly attributable to the operation of the business of
Debtor in the ordinary course of such business in accordance with the Financing
Agreements.
     5.3 Budget.

8



--------------------------------------------------------------------------------



 



          (a) The Budget has been thoroughly reviewed by Debtor and its
management and sets forth: (i) projected weekly operating cash receipts for each
week commencing with the week ending as of August 7, 2005, (ii) projected weekly
cash disbursements for each week commencing with the week ending as of August 7,
2005, (iii) projected weekly amount of loans and other credit accommodations
available to Debtor under the terms, conditions and formulae of the Loan
Agreement commencing with the week ending as of August, 7 2005 and
(iv) projected aggregate principal amount of outstanding loans, advances and
other credit accommodations for each week commencing with the week ending as of
August 7, 2005 (collectively, the “Projected Information”). In addition to the
initial Budget attached hereto as Exhibit A, Debtor shall furnish to Agent by
12:00 p.m. (New York city time) on the Tuesday of each week commencing on
August 9, 2005, a report that sets forth, for the period under review, a
comparison of the actual cash receipts, disbursements, availability and loan
balances of the prior week to the Projected Information set forth in the then
current Budget on a cumulative, weekly roll-forward basis, together with a
statement that no Material Budget Deviation (as defined in Section 5.3(b)
hereof) has occurred. Debtor shall prepare and present to Agent a subsequent
thirteen (13) week Budget no later than September 16, 2005.
          (b) Material Budget Deviation.
               (i) For the one (1) week period ending August 14, 2005 and for
each one (1) week period thereafter, it shall constitute a material deviation
from the Budget (a “Material Budget Deviation”) and an additional Event of
Default under the Loan Agreement if, for any such weekly period, (A) the actual
aggregate amount of loans and other credit accommodations otherwise available to
Debtor under the terms, conditions and formulae of the Loan Agreement as of the
end of such weekly period is less than five hundred thousand ($500,000) as of
the end of such weekly period set forth on the Budget or (B) the actual
aggregate amount of outstanding loans, advances and other credit accommodations
as of the end of such period exceeds one hundred ten percent (110%) of the
projected aggregate amount of outstanding loans and other credit accommodations
as of the end of such period set forth on the Budget; or
               (ii) For the cumulative trailing four (4) week period ending
September 4, 2005 and on the Sunday of each week thereafter, it shall constitute
a Material Budget Deviation and an additional Event of Default under the Loan
Agreement if, for any such period, (A) the actual aggregate weekly receipts for
any line item during such period are less than ninety percent (90%) of the
projected aggregate weekly receipts for such line item during such period set
forth on the Budget or (B) the actual aggregate weekly disbursements for any
line item during such period exceeds one hundred ten percent (110%) of the
projected weekly disbursements for such line item during such period set forth
on the Budget;
     5.4 Sales or other Disposition of Assets. Notwithstanding anything to the
contrary contained in Section 9.7(b) of the Loan Agreement or any other
provision in the Loan Agreement or the other Financing Agreements, Debtor shall
not sell, transfer, lease, encumber or otherwise dispose of any portion of the
Collateral without the prior written consent of Agent (and no such consent shall
be implied, from any other action, inaction or acquiescence by Agent or
Lenders), except for Debtor’s Inventory in the ordinary course of its business.

9



--------------------------------------------------------------------------------



 



     5.5 Deposit Account Control Agreements. To the extent Agent deems it
necessary in its discretion and upon Agent’s request, Debtor shall promptly
provide Agent with evidence, in form and substance satisfactory to Agent, that
the Blocked Account Agreement (as defined in the Financing Order and other
deposit account arrangements provided for under Section 6.3 of the Loan
Agreement have been ratified and amended by the parties thereto, or their
respective successors in interest, in form and substance satisfactory to Agent,
to reflect the commencement of the Chapter 11 Case, that Debtor, as debtor and
debtor-in-possession, is the successor in interest to Anchor Glass Container
Corporation, that the Obligations include both the Pre-Petition Obligations and
the Post-Petition Obligations, that the Collateral includes both the
Pre-Petition Collateral and the Post-Petition Collateral as provided for herein
and the other terms and conditions of this Ratification Agreement.
     5.6 ERISA. Debtor hereby represents and warrants with, to and in favor of
Agent and Lenders that (a) there are no liens, security interests or
encumbrances upon, in or against any assets or properties of Debtor arising
under ERISA, whether held by the or the controlling sponsor of, or a member of
the controlled group of, any pension benefit plan of Debtor, and (b) no notice
of lien has been filed by the PBGC (or any other Person) pursuant to ERISA
against any assets or properties of Debtor.
     5.7 Environmental. Debtor hereby represents and warrants with, to and in
favor of Agent and Lenders that (a) there are no liens, security interests or
encumbrances upon, in or against any assets or properties of Debtor arising
under any Environmental Law, whether held by the environmental protection
authority of any jurisdiction, or any other Person, and (b) no notice of lien
has been filed by any environmental protection authority of any jurisdiction (or
any other Person) pursuant to any Environmental Law against any assets or
properties of the Debtor.
SECTION 6. WAIVER OF EVENTS OF DEFAULT.
     6.1 Subject to the terms and conditions contained herein, Agent and Lenders
hereby waive the Event of Default under Section 10.1(a)(iii) of the Loan
Agreement arising as a result of the failure of Debtor to comply with the terms
of Section 9.17 of the Loan Agreement for the period ended June 30, 2005 and
July 31, 2005 (collectively, the “Existing Defaults”).
     6.2 Agent and Lenders have not waived, are not by this Ratification
Agreement waiving, and have no intention of waiving any Event of Default which
may have occurred on or prior to the date hereof, whether or not continuing on
the date hereof, or which may occur after the date hereof, whether the same or
similar to the Events of Default referred to in Section 6.1 hereof or otherwise,
other than the Existing Defaults. The foregoing waiver shall not be construed as
a bar to or a waiver of any other or further Event of Default on any future
occasion, whether similar in kind or otherwise and shall not constitute a
waiver, express or implied, of any of the rights and remedies of Agent and
Lenders arising under the terms of the Loan Agreement or any other Financing
Agreements on any future occasion or otherwise.
SECTION 7. DIP FACILITY FEES
     7.1 Debtor shall pay to Agent a facility fee for arranging the financing to
Debtor in the Chapter 11 Case in the amount of $575,000, which fee shall be
fully earned on the date

10



--------------------------------------------------------------------------------



 



hereof and payable on the date hereof and may be charged into any loan account
of Debtor maintained by Agent.
     7.2 Debtor shall pay to Agent, for the account of Lenders, a fee in the
amount of in an amount of $575,000 to be shared based upon the pro rata share of
Commitments of Lenders for providing the financing arrangements in the
Chapter 11 Case, which fee shall be fully earned on the date hereof and payable
on the date hereof and may be charged into any loan account of Debtor maintained
by Agent.
SECTION 8. AMENDMENTS
     8.1 Applicable Margin. Section 1.7 of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:
          “1.7 [Intentionally Deleted]”
     8.2 Interest Rate. Section 1.77 of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:
          “1.77 “Interest Rate” shall mean,
               (a) Subject to clause (b) of this definition below:
                    (i) as to Prime Rate Loans, a rate equal to one and one-half
(1.50%) percent per annum in excess of the Prime Rate,
                    (ii) as to Eurodollar Rate Loans, a rate equal to three and
one-quarter (3.25%) percent per annum in excess of the Adjusted Eurodollar Rate
(in each case, based on the Eurodollar Rate applicable for the Interest Period
selected by Borrower as in effect three (3) Business Days after the date of
receipt by Agent of the request of or on behalf of Borrower for such Eurodollar
Rate Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to Borrower).
               (b) Notwithstanding anything to the contrary contained in clause
(a) of this definition, the Interest Rate shall mean the rate of three and
one-half (3.50%) percent per annum in excess of the Prime Rate as to Prime Rate
Loans and the rate of five and one-quarter (5.25%) percent per annum in excess
of the Adjusted Eurodollar Rate as to Eurodollar Rate Loans, at Agent’s option,
without notice, (A) either (1) for the period on and after the date of
termination or non-renewal hereof until such time as all Obligations are
indefeasibly paid and satisfied in full in immediately available funds, or
(2) for the period from and after the date of the occurrence of any Event of
Default, and for so long as such Event of Default is continuing as determined by
Agent and (B) on the Loans to Borrower at any time outstanding in excess of the
Borrowing Base or the Inventory Loan Limit (whether or not such excess(es) arise
or are made with or without Agent’s or any Lender’s knowledge or consent and
whether made before or after an Event of Default).”

11



--------------------------------------------------------------------------------



 



     8.3 Reserves. Section 2.1(b) of the Loan Agreement is hereby amended by
adding the following sentence at the end of thereof:
               “Without limiting the generality of the foregoing, any Loans
available to Borrower shall be subject to a special Reserve, in an amount equal
to all claims for all outstanding and unpaid administrative expenses (including,
without limitation, the professional expenses or other claims), which are or may
be senior or pari passu to Agent’s and Lenders’ liens in the property of the
Borrower or Agent’s and Lenders’ super priority claims pursuant to and in
accordance with the Financing Order, including, but not limited to (a) the fees
and expenses of the Clerk of the Bankruptcy Court as provided in the Financing
Order, (b) the fees of the United States Trustee pursuant to 28 U.S.C. §
1930(a)(6) as provided in the Financing Order, and (c) the reasonable fees and
expenses incurred on and after the Petition Date by the professionals retained
by the Debtor or any creditors’ committee appointed in the Chapter 11 Case as
provided in the Financing Order, less the amount of any retainers previously
paid to such professionals in a cumulative, aggregate sum not to exceed the
amount set forth in the Budget in the line item identified therein as
“Professional/Restructuring Expenses”
     8.4 Letter of Credit Accommodations. Section 2.2(b) of the Loan Agreement
is hereby deleted and replaced with the following:
               “(b) In addition to any charges, fees or expenses charged by any
bank or issuer in connection with the Letter of Credit Accommodations, Borrower
shall pay to Agent, for the benefit of Lenders, a letter of credit fee at a rate
equal to two and one-half (2.50%) (percent per annum, on the daily outstanding
balance of the Letter of Credit Accommodations for the immediately preceding
month (or part thereof), payable in arrears as of the first day of each
succeeding month, except that Agent may, and upon the written direction of
Required Lenders shall, require Borrower to pay to Agent for the benefit of
Lenders such letter of credit fee, at a rate equal to four and one-half (4.50%)
percent per annum on such daily outstanding balance for: (i) the period from and
after the date of termination hereof until Agent and Lenders have received full
and final payment of all Obligations (notwithstanding entry of a judgment
against Borrower) and (ii) the period from and after the date of the occurrence
of an Event of Default for so long as such Event of Default is continuing as
determined by Agent. Such letter of credit fee shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination of this
Agreement.”
     8.5 Limits and Sublimits. Section 2 of the Loan Agreement is hereby amended
by adding the following Section 2.5 at the end thereof:
               “2.5. All limits and sublimits set forth in the Loan Agreement
shall be determined on an aggregate basis considering together both the
Pre-Petition Obligations and the Post-Petition Obligations in respect thereof or
with respect to any formula or other provision to which a limit or sublimit may
apply.”

12



--------------------------------------------------------------------------------



 



     8.6 Payments. Section 6.4 of the Loan Agreement is hereby amended by adding
the following sentence at the end of thereof:
               “Without limiting the generality of the foregoing, Agent may, in
its discretion, apply any such payments or proceeds received from the Collateral
first to the Pre-Petition Obligations until such Pre-Petition Obligations are
paid and satisfied in full.”
     8.7 Additional Financial Reporting Requirements. Section 9.6 of the Loan
Agreement is hereby amended by adding new Section 9.6(e) immediately after
Section 9.6(d) as follows:
“(e) Debtor shall provide Agent with (i) monthly, internally prepared, financial
statements, (ii) weekly four (4) week rolling cash flow projections,
(iii) weekly variance and compliance reports reconciling actual expenditures to
the Budget. In addition, Debtor shall provide Agent with reports in respect of
all collections of Accounts of Debtor and copies of all financial reports,
schedules and other materials and information at any time furnished by Borrower,
or on its behalf, to the Bankruptcy Court, or the United States Trustee or to
any creditors’ committee or Borrower’s shareholders, concurrently with the
delivery thereof to the Bankruptcy Court, United States Trustee, creditors’
committee or shareholders, as the case may be.”
     8.8 Fixed Charge Coverage Ratio. Section 9.17 of the Loan Agreement is
hereby deleted and replaced with a new Section 9.17 as follows:
          “9.17 [Intentionally Deleted.]”
     8.9 Events of Default. Section 10.1 of the Loan Agreement is hereby amended
as follows:
          (a) Section 10.1(a)(i) is hereby deleted and replaced with the
following: “(i) Borrower fails to pay any of the Obligations when due or”
          (b) Sections 10.1(f), (g) and (h) are hereby amended to add at the end
of each of such Section the following: “;provided, that, the foregoing shall not
apply to Borrower;”
          (c) Section 10.1 is hereby amended by adding new Sections 10.1(o)
through 10.1(z) immediately after Section 10.1(n) as follows:
               “10.1(o) the occurrence of any condition or event that permits
Agent or any Lender to exercise any of the remedies set forth in the Financing
Order, including, without limitation, any “Event of Default”, as such term is
defined in the Financing Order; or

13



--------------------------------------------------------------------------------



 



               10.1(p) the termination or non-renewal of the Financing
Agreements as provided for in the Financing Order as the result of the objection
of any third party being sustained; or
               10.1(q) Borrower suspends or discontinues or is enjoined by any
court or governmental agency from continuing to conduct all or any material part
of its business or if a trustee, receiver or custodian is appointed for Borrower
or any of its properties; or
               10.1(r) any act, condition or event occurring after the date of
the commencement of the Chapter 11 Case that has a Material Adverse Effect upon
the assets of Borrower or the Collateral or the rights and remedies of Agent and
Lenders under the Loan Agreement or any other Financing Agreements; or
               10.1(s) entry by the Bankruptcy Court of an order converting the
Chapter 11 Case to a Chapter 7 case under the Bankruptcy Code; or
               10.1(t) entry by the Bankruptcy Court of an order dismissing the
Chapter 11 Case or any subsequent Chapter 7 case either voluntarily or
involuntarily; or
               10.1(u) the grant of a lien on or other interest in the property
of Borrower (other than a lien or encumbrance permitted by Section 9.8 hereof or
by the Financing Order) or an administrative expense claim (other than any such
administrative expense claim permitted by the Financing Order or this
Ratification Agreement) that is superior to or ranks in parity with Agent’s and
Lenders’ security interest in or lien upon the Collateral or administrative
expense priority; or
               10.1(v) the Financing Order shall be modified, reversed, revoked,
remanded, stayed, rescinded, vacated or amended on appeal or by the Bankruptcy
Court without the prior written consent of Agent and Lenders (and no such
consent shall be implied from any other authorization or acquiescence by Agent
or any Lender); or
               10.1(w) the appointment of a trustee in the Chapter 11 Case
pursuant to Sections 1104(a)(1) or 1104(a)(2) of the Bankruptcy Code; or
               10.1(x) the appointment of an examiner in the Chapter 11 Case
with expanded powers pursuant to Section 1104(a) of the Bankruptcy Code; or

14



--------------------------------------------------------------------------------



 



               10.1(y) the filing of a plan of reorganization by Debtor that
does not provide for payment in full of the Obligations on the effective date of
such plan; or
               10.1(z) the confirmation of any plan of reorganization in the
Chapter 11 Case which does not provide for payment in full of all Obligations on
the effective date thereof in accordance with the terms and conditions contained
herein.
     Notwithstanding anything to the contrary contained herein, the commencement
of the Chapter 11 Case shall not constitute an Event of Default under
Section 10.1(g) or Section 10.1(h) hereof.”
     8.10 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
Section 11.1(a) of the Loan Agreement is hereby amended by adding the following
at the end thereof: “except to the extent that the provisions of the Bankruptcy
Code are applicable and specifically conflict with the foregoing.”
     8.11 Term.
          (a) The first sentence of Section 13.1(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following sentence:
“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on August 7, 2006 (the “Renewal Date”), unless sooner
terminated in accordance with the terms hereof.”
          (b) Section 13.1 of the Loan Agreement is hereby amended by adding a
new Section 13.1(e) immediately after Section 13.1(d) as follows:
“(e) Notwithstanding any other provision of this Agreement to the contrary, upon
the earlier to occur of (i) the Renewal Date or (ii) the occurrence of an Event
of Default, Agent may, without prejudice to Agent’s and Lenders’ other rights or
remedies under the Financing Agreements and the Financing Order, in its sole
discretion, without notice (A) cease making loans or reduce the lending formulas
or amounts of Loans available to Borrower hereunder, and (B) declare all
Obligations to be then immediately due and payable.”
     8.12 Notices. Section 13.3 of the Loan Agreement is hereby amended to
provide that any notices, requests and demands shall also be sent to the
following parties:

         
 
  If to Debtor:   Anchor Glass Container Corporation
 
      4343 Anchor Plaza Parkway

 
      Tampa, Florida 33634

15



--------------------------------------------------------------------------------



 



         
 
      Telecopier No.: 813-882-7859
 
      Attn: Chief Financial Officer
 
       
 
  with a copy to:   Carlton Fields, Attorneys at Law
 
      Corporate Center Three at International Plaza
 
      4221 West Boy Scout Boulevard, Suite 1000
 
      Tampa, Florida 33607
 
      Attn.: Robert Soriano, Esq.
 
      Telecopier No.: 813-229-4133
 
       
 
  If to Agent:   Wachovia Capital Finance Corporation (Central),
   as Agent
 
      150 South Wacker Drive, Suite 2200
 
      Chicago, Illinois 60606-4202
 
      Re: Anchor Glass Container Corporation
 
      Attention: Portfolio Manager
 
      Telecopier No.: (312) 332-0424
 
       
 
  with a copy to:   Otterbourg, Steindler, Houston & Rosen, P.C.
 
      230 Park Avenue
 
      New York, New York 10169
 
      Attention: Jonathan N. Helfat, Esq.
 
      Telecopier No.: (212) 682-6104

SECTION 9. RELEASE
     9.1 Release of Pre-Petition Claims.
          (a) Upon the earlier of (i) the entry of the Permanent Financing Order
or (ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
in consideration of the agreements of Agent contained herein and the making of
any Loans by Agent and Lenders, Debtor, pursuant to the Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, on behalf of itself and its respective successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent, each Lender, and
their respective successors and assigns, present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees and other representatives (Agent, Lenders and all such
other parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Pre-Petition Released Claim” and collectively, “Pre-Petition
Released Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Debtor, or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day

16



--------------------------------------------------------------------------------



 



and date of this Ratification Agreement, including, without limitation, for or
on account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the date hereof, and the other
Financing Agreements.
          (b) Upon the earlier of (i) the entry of the Permanent Financing Order
or (ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
Debtor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by Debtor pursuant
to this Section 9.1. If Debtor violates the foregoing covenant, Debtor agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
     9.2 Release of Post-Petition Claims. Upon (a) the receipt by Agent and
Lenders of payment in full of all Obligations in cash or other immediately
available funds, plus cash collateral or other collateral security acceptable to
Agent to secure any Obligations that survive or continue beyond the termination
of the Financing Agreements, and (b) the termination of the Financing Agreements
(the “Payment Date”), in consideration of the agreements of Agent and Lenders
contained herein and the making of any Loans by Agent and Lenders, Debtor hereby
covenants and agrees to execute and deliver in favor of Agent and Lenders a
valid and binding termination and release agreement, in form and substance
satisfactory to Agent, pursuant to which, among other things, (i) Debtor, on
behalf of itself and its respective successors, assigns, and other legal
representatives, shall absolutely, unconditionally and irrevocably release,
remise and forever discharge each Releasee, of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Post-Petition Released Claim” and
collectively, “Post-Petition Released Claims”) of every name and nature, known
or unknown, suspected or unsuspected, both at law and in equity, which Debtor,
or any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any nature, cause or thing whatsoever which arises at
any time on or prior to the Payment Date, including, without limitation, for or
on account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the Payment Date, and the other
Financing Agreements or the Financing Order and (ii) Debtor shall absolutely,
unconditionally and irrevocably, covenant and agree with each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Post-Petition Released Claim released, remised and
discharged by Debtor pursuant to such termination and release agreement. If
Debtor violates such covenant, Debtor agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.
     9.3 Releases Generally.

17



--------------------------------------------------------------------------------



 



          (a) Debtor understands, acknowledges and agrees that the releases set
forth above in Sections 9.1 and 9.2 may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such releases.
          (b) Debtor agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the releases
set forth above in Sections 9.1 and 9.2.
SECTION 10. CONDITIONS PRECEDENT
     In addition to any other conditions contained herein or in the Loan
Agreement, as in effect immediately prior to the Petition Date, with respect the
Loans and other financial accommodations available to Debtor (all of which
conditions, except as modified or made pursuant to this Ratification Agreement
shall remain applicable to all financial accommodations available to Debtor),
the following are conditions to Agent’s and Lenders’ obligation to extend
further loans, advances or other financial accommodations to Debtor pursuant to
the Loan Agreement as amended hereby:
          (a) Debtor shall furnish to Agent all financial information,
projections, budgets, business plans, cash flows and such other information as
Agent shall reasonably request from time to time;
          (b) Agent shall have received evidence, in form and substance
satisfactory to Agent and Lenders, that an order providing for a
debtor-in-possession credit facility by Revolving B Loan Agent and Revolving B
Loan Lenders to Debtor shall have been entered;
          (c) Agent shall have received an acknowledgment, in form and substance
satisfactory to Agent, from Revolving B Loan Agent that the debtor-in-possession
credit facility by Revolving B Loan Agent and Revolving B Loan Lenders to Debtor
shall be subject to the same terms and conditions of the Revolving B Loan
Intercreditor Agreement;
          (d) as of the Petition Date, the Existing Financing Agreements shall
not have been terminated;
          (e) no trustee, examiner or receiver with expanded powers or the like
shall have been appointed or designated with respect to Debtor, as a debtor or
debtor-in-possession, or its business, properties and assets, and no motion or
proceeding shall be pending seeking such relief;
          (f) the execution and delivery of this Ratification Agreement and all
other Financing Agreements that Agent may request to be delivered in connection
herewith by Debtor, in form and substance satisfactory to Agent;
          (g) Debtor shall comply in full with the notice and other requirements
of the Bankruptcy Code in the applicable Bankruptcy Rules with respect to any
relevant Financing Order in a manner acceptable to Agent and its counsel, and an
Interim Financing Order, in form and substance to Agent and Lenders, shall have
been entered by the Bankruptcy Court (the

18



--------------------------------------------------------------------------------



 



“Interim Financing Order”) authorizing the secured financing under the Financing
Agreements as ratified and amended hereunder on the terms and conditions set
forth in this Ratification Agreement and, inter alia, modifying the automatic
stay, authorizing and granting the senior security interests and liens in favor
of Agent and Lenders described in this Ratification Agreement and in the
Financing Order, and granting super-priority expense claims to Agent and Lenders
with respect to all obligations due Agent and Lenders. The Interim Financing
Order shall authorize post-petition financing under the terms set forth in this
Ratification Agreement in an amount acceptable to Agent , in its sole
discretion, and it shall contain such other terms or provisions as Agent and its
counsel shall require;
          (h) with respect to further credit after expiration of the Interim
Financing Order, on or before the expiration of the Interim Financing Order, the
Bankruptcy Court shall have entered a Permanent Financing Order authorizing the
secured financing on the terms and conditions set forth in this Ratification
Agreement, granting to Agent and Lenders the senior security interest and liens
described above and super-priority administrative expense claims described above
(except as otherwise specifically provided in the Interim Financing Order),
modifying the automatic stay and other provisions required by Agent and its
counsel (“Permanent Financing Order”). Agent and Lenders shall not provide any
Loans (or other financial accommodations) other than those authorized under the
Interim Financing Order unless, on or before the thirtieth (30) day following
the entry of the Interim Financing Order, the Permanent Financing Order shall
have been entered, and there shall be no appeal or other contest with respect to
either the Interim Financing Order or the Permanent Financing Order and the time
to appeal to contest such order shall have expired;
          (i) there shall have been no material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of Debtor since the Petition Date, other than any change of the type
that customarily occurs following the commencement of a proceeding under
Chapter 11 of the Bankruptcy Code;
          (j) no Event of Default shall have occurred and be continuing or be
existing under any of the Existing Financing Agreements, as modified pursuant
hereto;
          (k) Agent shall have received, in form and substance satisfactory to
Agent, the written consent of each Lender consenting to this Ratification
Agreement and the Interim Financing Order, duly authorized, executed and
delivered by each such Lender;
          (l) the execution and/or delivery to Agent of all other Financing
Agreements, and other agreements, documents and instruments which, in the good
faith judgment, of Agent are necessary or appropriate. The implementation of the
terms of this Ratification Agreement and the other Financing Agreements, as
modified pursuant to this Ratification Agreement, all of which contains
provisions, representations, warranties, covenants and Events of Default, as are
reasonably satisfactory to Agent and its counsel;
          (m) satisfactory review by counsel for Agent of legal issues attendant
to the post-petition financing transactions contemplated hereunder;

19



--------------------------------------------------------------------------------



 



          (n) receipt of evidence by Agent that the Blocked Account Agreement
and all Debtor’s deposit account arrangement provided for under Section 6.3 of
the Loan Agreement have been ratified and amended by the parties thereto, or
their respective successors in interest, or ratified and amended by order of the
Bankruptcy Code in accordance with Section 5.5 of the Ratification Agreement;
and
          (o) other than the voluntary commencement of the Chapter 11 Case, no
material impairment of the priority of Agent’s and Lenders’ security interests
in the Collateral shall have occurred from the date of the latest field
examinations of Agent to the Petition Date.
SECTION 11. MISCELLANEOUS
     11.1 Amendments and Waivers. Neither this Ratification Agreement nor any
other instrument or document referred to herein or therein may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.
     11.2 Further Assurances. Debtor shall, at its expense, at any time or times
duly execute and deliver, or shall cause to be duly executed and delivered, such
further agreements, instruments and documents, including, without limitation,
additional security agreements, collateral assignments, Uniform Commercial Code
financing statements or amendments or continuations thereof, mortgages, deeds of
trust, deeds to secure debt, landlord’s or mortgages waivers of liens and
consents to the exercise by Agent and Lenders of all the rights and remedies
hereunder, under any of the other Financing Agreements, any Financing Order or
applicable law with respect to the Collateral, and do or cause to be done such
further acts as may be necessary or proper in Agent’s opinion to evidence,
perfect, maintain and enforce the security interests of Agent and Lenders, and
the priority thereof, in the Collateral and to otherwise effectuate the
provisions or purposes of this Ratification Agreement, any of the other
Financing Agreements or the Financing Order. Upon the request of Agent, at any
time and from time to time, Debtor shall, at its cost and expense, do, make,
execute, deliver and record, register or file, financing statements, mortgages,
deeds of trust, deeds to secure debt, and other instruments, acts, pledges,
assignments and transfers (or cause the same to be done) and shall deliver to
Agent such instruments evidencing items of Collateral as may be requested by
Agent.
     11.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Ratification Agreement.
     11.4 Counterparts. This Ratification Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which shall together constitute one and the same agreement.
     11.5 Additional Events of Default. The parties hereto acknowledge, confirm
and agree that the failure of Debtor to comply with any of the covenants,
conditions and agreements contained herein or in any other agreement, document
or instrument at any time executed by Debtor in connection herewith or with the
terms and conditions of any Financing Order shall constitute an Event of Default
under the Financing Agreements.

20



--------------------------------------------------------------------------------



 



     11.6 Costs and Expenses. Debtor shall pay to Agent on demand all costs and
expenses that Agent pays or incurs in connection with the negotiation,
preparation, consummation, administration, enforcement, and termination of this
Ratification Agreement, the other Financing Agreements, the Financing Order, and
proposals in respect thereto, including, without limitation: (a) reasonable
attorneys’ and paralegals’ fees and disbursements of counsel to Agent; (b) costs
and expenses (including attorneys’ and paralegals’ fees and disbursements) for
any amendment, supplement, waiver, consent, or subsequent closing in connection
with this Ratification Agreement, the other Financing Agreements, the Financing
Order and the transactions contemplated thereby; (c) costs and expenses of lien
searches, recording and filing fees; (d) taxes, fees and other charges for
recording any agreements or documents with any governmental authority, and the
filing of UCC financing statements and continuations, and other actions to
perfect, protect, and continue the security interests and liens of Agent and
Lenders in the Collateral; (e) sums paid or incurred to pay any amount or take
any action required of Debtor under the Financing Agreements or the Financing
Order that Debtor fails to pay or take; (f) costs of appraisals, inspections and
verifications of the Collateral and including travel, lodging, and meals for
inspections of the Collateral and the Debtor’s operations by Agent or its agent
and to attend court hearings or otherwise in connection with the Chapter 11
Case; (g) costs and expenses of preserving and protecting the Collateral;
(h) all out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent and Lenders during the course of periodic field
examinations of the Collateral and Debtor’s operations, plus a per diem charge
at the rate of $850 per person per day for Agent’s examiners in the field and
office; and (i) costs and expenses (including attorneys’ and paralegals’ fees
and disbursements) paid or incurred to obtain payment of the Obligations,
enforce the security interests and liens of Agent and Lenders, sell or otherwise
realize upon the Collateral, and otherwise enforce the provisions of this
Ratification Agreement, the other Financing Agreements and the Financing Order,
or to defend any claims made or threatened against Agent or any Lender arising
out of the transactions contemplated hereby (including, without limitation,
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Financing Agreements
regarding costs and expenses to be paid by Debtor. All sums provided for in this
Section 11.6 shall be part of the Obligations, shall be payable on demand, and
shall accrue interest after demand for payment thereof at the highest rate of
interest then payable under the Financing Agreements. Agent is hereby
irrevocably authorized to charge any amounts payable hereunder directly to any
of the account(s) maintained by Agent with respect to Debtor.
     11.7 Effectiveness. This Ratification Agreement shall become effective upon
the execution hereof by Agent and the entry of the Interim Financing Order.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Ratification
Agreement to be duly executed as of the day and year first above written.

                  ANCHOR GLASS CONTAINER CORPORATION, as Debtor and Debtor-in-
Possession
 
           
 
  By:   /s/ Mark S. Burgess    
 
           
 
  Name:   Mark S. Burgess    
 
           
 
  Title:   CEO    
 
           
 
                WACHOVIA CAPITAL FINANCE CORPORATION       (CENTRAL), as Agent
and Lender
 
  By:   /s/ Laura Wheeland    
 
           
 
  Name:   Laura Wheeland    
 
           
 
  Title:   Vice President    
 
           
 
                BANK OF AMERICA,       as Lender
 
  By:   /s/ Debra A. Rathberger    
 
           
 
  Name:   Debra A. Rathberger    
 
           
 
  Title:   S.V.P.    
 
           
 
                GENERAL ELECTRIC CAPITAL CORPORATION,       as Lender
 
  By:   /s/ Thomas Morante    
 
           
 
  Name:   Thomas Morante    
 
           
 
  Title:   Duly Authorized Signatory    
 
           

 